UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Commission File Number: 0-21886 NOTIFICATION OF LATE FILING (Check one):xForm 10-KoForm 20-FoForm 11-K oForm 10‑QoForm10D oFormN-SARoForm N-CSR For Period Ended: December 31, 2010 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: . PART I REGISTRANT INFORMATION Full Name of Registrant: BARRETT BUSINESS SERVICES, INC. Address of Principal Executive Office: 8100 N.E. Parkway Drive, Suite 200 Vancouver, Washington 98662 PART II RULE 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form20‑F, Form11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Barrett Business Services, Inc. (the "Company"), has experienced unexpected delays in preparing its financial statements for the year ended December31, 2010, due to the time required to evaluate a possible change in accounting treatment for legal expenses related to its captive insurance subsidiary and whether a restatement of the Company's financial statements for up to the previous four-year period may be required in connection with such change , as reported on its Current Report on Form 8-K filed March8, 2011. The Company also intends to evaluate legal expenses related to claims not covered by the insurance captive dating back to periods beginning January1, 2006. As a result, the Company is not able to file its Annual Report on Form 10-K in a timely manner without unreasonable effort or expense. The change in accounting treatment is not expected to have a material effect on net income for the year ended December31, 2010. The Company expects to file its Annual Report on Form 10-K no later than March31, 2011. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: James D. Miller 828-0700 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yes o
